                                                 1 Ariella T. Simonds (CA Bar No. 260940)
                                                   KTBS Law LLP
                                                 2 1999 Avenue of the Stars, Thirty-Ninth Floor
                                                   Los Angeles, CA 90067
                                                 3
                                                   Telephone:     (310) 407-4000
                                                 4 Facsimile:     (310) 407-9090
                                                   Email: asimonds@ktbslaw.com
                                                 5
                                                   Counsel for TableArt Inc.
                                                 6

                                                 7                                  UNITED STATES BANKRUPTCY COURT
                                                 8                                  NORTHERN DISTRICT OF CALIFORNIA
                                                 9                                           SAN FRANCISCO DIVISION
                                                10
                                                     In re                                                        Case No. 19-30232 (HLB)
1999 AVENUE OF THE STARS, THIRTY-NINTH FLOOR




                                                11
                                                     MUNCHERY, INC.,                                              Chapter 11
                                                12
       LOS ANGELES, CALIFORNIA 90067




                                                                                                                  REQUEST FOR ENTRY OF AN ORDER
          TELEPHONE: 310-407-4000




                                                                                Debtor.                           BY DEFAULT GRANTING THE
                                                13
               KTBS LAW LLP




                                                                                                                  MOTION TO APPROVE STIPULATION
                                                14                                                                MODIFYING THE AUTOMATIC STAY

                                                15

                                                16              Munchery, Inc., the debtor and debtor in possession (the “Debtor”) in the above-captioned
                                                17 chapter 11 case, and TableArt Inc. (“TableArt” and, collectively with the Debtor, the “Parties”)

                                                18 hereby submit this Request for Entry of an Order By Default Granting the Motion to Approve

                                                19 Stipulation Modifying the Automatic Stay (the “Default Request”). 1 This Default Request is

                                                20 brought pursuant to Bankruptcy Rule 9014-1(b)(4).

                                                21              The Stipulation and [Proposed] Order Modifying the Automatic Stay [Docket No. 276]
                                                22 (the “Stipulation”), the Motion to Approve Stipulation Modifying the Automatic Stay [Docket No.

                                                23 277] (the “Motion”), and the Notice and Opportunity for Hearing Regarding Motion to Approve

                                                24 Stipulation Modifying the Automatic Stay [Docket No. 278] (the “Notice”) were filed on

                                                25 December 23, 2019. A certificate of service was attached to the Stipulation, the Motion, and the

                                                26 Notice.

                                                27

                                                28   1
                                                           Capitalized term used but not defined herein shall have the meaning ascribed to it in the Motion.

                                               Case: 19-30232         Doc# 288        Filed: 01/16/20        Entered: 01/16/20 15:05:22              Page 1 of 5
                                                     177316.1
                                                 1              Pursuant to the Motion, the Parties requested approval of the Stipulation to modify the

                                                 2 automatic stay. The Parties have agreed to permit TableArt to exercise its contractual right to

                                                 3 collect amounts outstanding under the Sub-Sublease directly from Light & Green. In addition,

                                                 4 TableArt would be permitted to apply the Security Deposits provided by the Debtor and Light &

                                                 5 Green to the Debtor’s and Light & Green’s respective obligations under the Sublease and the Sub-

                                                 6 Sublease. Lastly, any and all amounts that TableArt is able to collect from Light & Green and any

                                                 7 amounts that TableArt applies from the Security Deposits will directly reduce the amount of

                                                 8 TableArt’s Administrative Claim against the Debtor’s estate on a dollar-for-dollar basis.

                                                 9              The deadline to respond or object to the Motion was January 13, 2020. As set forth in the
                                                10 declaration of Ariella T. Simonds, attached hereto as Exhibit A, no objection or other response
1999 AVENUE OF THE STARS, THIRTY-NINTH FLOOR




                                                11 with respect to the Motion or the relief requested therein has been received as of the date hereof.

                                                12              WHEREFORE, the Parties respectfully request that the Court approve the Stipulation and
       LOS ANGELES, CALIFORNIA 90067
          TELEPHONE: 310-407-4000




                                                13 enter the order submitted herewith.
               KTBS LAW LLP




                                                14

                                                15    Dated: January 16, 2020                    KTBS Law LLP

                                                16

                                                17                                               By: /s/ Ariella T. Simonds
                                                                                                     Ariella T. Simonds
                                                18
                                                                                                        Counsel for TableArt Inc.
                                                19

                                                20

                                                21    Dated: January 16, 2020                     FINESTONE HAYES LLP
                                                22

                                                23                                                   /s/ Stephen D. Finestone
                                                                                                     Stephen D. Finestone
                                                24                                                   Jennifer C. Hayes

                                                25                                                   Counsel for the Debtor
                                                26

                                                27

                                                28

                                               Case: 19-30232         Doc# 288     Filed: 01/16/20     Entered: 01/16/20 15:05:22       Page 2 of 5
                                                     177316.1                                            2
                                                 1

                                                 2

                                                 3                                  EXHIBIT A
                                                 4                     (DECLARATION OF ARIELLA T. SIMONDS)

                                                 5

                                                 6

                                                 7

                                                 8

                                                 9
                                                10
1999 AVENUE OF THE STARS, THIRTY-NINTH FLOOR




                                                11

                                                12
       LOS ANGELES, CALIFORNIA 90067
          TELEPHONE: 310-407-4000




                                                13
               KTBS LAW LLP




                                                14

                                                15

                                                16

                                                17

                                                18

                                                19

                                                20

                                                21

                                                22

                                                23

                                                24

                                                25

                                                26

                                                27

                                                28

                                               Case: 19-30232   Doc# 288   Filed: 01/16/20   Entered: 01/16/20 15:05:22   Page 3 of 5
                                                     177316.1
                                                 1 Ariella T. Simonds (CA Bar No. 260940)
                                                   KTBS Law LLP
                                                 2 1999 Avenue of the Stars, Thirty-Ninth Floor
                                                   Los Angeles, CA 90067
                                                 3
                                                   Telephone:     (310) 407-4000
                                                 4 Facsimile:     (310) 407-9090
                                                   Email: asimonds@ktbslaw.com
                                                 5
                                                   Counsel for TableArt Inc.
                                                 6

                                                 7                                UNITED STATES BANKRUPTCY COURT
                                                 8                                NORTHERN DISTRICT OF CALIFORNIA
                                                 9                                        SAN FRANCISCO DIVISION
                                                10
                                                     In re                                                 Case No. 19-30232 (HLB)
1999 AVENUE OF THE STARS, THIRTY-NINTH FLOOR




                                                11
                                                     MUNCHERY, INC.,                                       Chapter 11
                                                12
       LOS ANGELES, CALIFORNIA 90067




                                                                                                           DECLARATION OF ARIELLA T.
          TELEPHONE: 310-407-4000




                                                                               Debtor.                     SIMONDS IN SUPPORT OF REQUEST
                                                13
               KTBS LAW LLP




                                                                                                           FOR ENTRY OF AN ORDER BY
                                                14                                                         DEFAULT GRANTING THE MOTION
                                                                                                           TO APPROVE STIPULATION
                                                15                                                         MODIFYING THE AUTOMATIC STAY

                                                16

                                                17              I, Ariella T. Simonds, hereby declare, under penalty of perjury, as follows:

                                                18              1.     I am an attorney with the firm of KTBS Law LLP, counsel for TableArt Inc. I have

                                                19 personal knowledge of the facts set forth herein and, if called as a witness, I could and would

                                                20 competently testify thereto.

                                                21              2.     I submit this declaration in support of the Request for Entry of an Order By Default

                                                22 Granting the Motion to Approve Stipulation Modifying the Automatic Stay (the “Default

                                                23 Request”).

                                                24              3.     The Stipulation and [Proposed] Order Modifying the Automatic Stay [Docket No.

                                                25 276] (the “Stipulation”), the Motion to Approve Stipulation Modifying the Automatic Stay [Docket

                                                26 No. 277] (the “Motion”), and the Notice and Opportunity for Hearing Regarding Motion to

                                                27 Approve Stipulation Modifying the Automatic Stay [Docket No. 278] (the “Notice”) were filed on

                                                28

                                               Case: 19-30232         Doc# 288      Filed: 01/16/20    Entered: 01/16/20 15:05:22        Page 4 of 5
                                                     177316.1
                                                 1 December 23, 2019. A certificate of service was attached to the Stipulation, the Motion, and the

                                                 2 Notice.

                                                 3              4.     As set forth in the Motion, the Parties request approval of the Stipulation to modify

                                                 4 the automatic stay. The Parties have agreed to permit TableArt to exercise its contractual right to

                                                 5 collect amounts outstanding under the Sub-Sublease directly from Light & Green. In addition,

                                                 6 TableArt would be permitted to apply the Security Deposits provided by the Debtor and Light &

                                                 7 Green to the Debtor’s and Light & Green’s respective obligations under the Sublease and the Sub-

                                                 8 Sublease. Lastly, any and all amounts that TableArt is able to collect from Light & Green and any

                                                 9 amounts that TableArt applies from the Security Deposits will directly reduce the amount of
                                                10 TableArt’s Administrative Claim against the Debtor’s estate on a dollar-for-dollar basis.
1999 AVENUE OF THE STARS, THIRTY-NINTH FLOOR




                                                11              5.     The deadline to respond or object to the Motion was January 13, 2020. As of the
                                                12 date hereof, no objection or other response with respect to the Motion or the relief requested
       LOS ANGELES, CALIFORNIA 90067
          TELEPHONE: 310-407-4000




                                                13 therein has been received.
               KTBS LAW LLP




                                                14              Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true
                                                15 and correct to the best of my knowledge and belief.

                                                16              Executed this 16th day of January 2020 at Los Angeles, California.
                                                17                                                       /s/ Ariella T. Simonds
                                                                                                         Ariella T. Simonds
                                                18

                                                19

                                                20

                                                21

                                                22

                                                23

                                                24

                                                25

                                                26

                                                27

                                                28

                                               Case: 19-30232         Doc# 288      Filed: 01/16/20    Entered: 01/16/20 15:05:22        Page 5 of 5
                                                     177316.1                                            2
